NOTICE OF ALLOWANCE
Election/Restrictions
Claims 1, 3-18 and 21-24 are allowable. The restriction requirement of Invention Groups, as set forth in the Office action mailed on 10/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention Groups is withdrawn.  Claim 25 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1, 3-18 and 21-25 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious the first tracking loop comprising a first digital-to- analog converter (DAC) configured to generate a first tracking reference adjustment that corresponds to a code value input to the first DAC each clock cycle, a comparator configured to generate an error value each clock cycle based on a voltage input to the tracking ADC and the first tracking reference adjustment, and a first latch configured to store the error value generated by the comparator each clock cycle, wherein the comparator is actuated based on an edge of a clock signal that sets the frequency of each clock cycle and the first latch is actuated a fixed time after the comparator but before the clock cycle is completed as cited with the rest of the claimed limitations.
Claims 3-17 are allowed based on the dependency from claim 1.
Claim 18 is allowed because the prior art of record does not disclose nor render obvious wherein the tracking via the first tracking loop comprises: generating a first tracking reference adjustment each clock cycle and that corresponds to a code value; generating an error value each clock cycle based on the voltage input to the tracking ADC and the first tracking reference adjustment; and storing the error value generated each clock cycle, wherein the supplementing via the second tracking loop comprises generating a second tracking reference adjustment based on the error value generated each clock cycle as cited with the rest of the claimed limitations.
Claims 21-24 are allowed based on the dependency from claim 18.
Claim 25 is allowed because the prior art of record does not disclose nor render obvious the first tracking loop comprising a first digital-to-analog converter (DAC) configured to generate a first tracking reference adjustment that corresponds to a code value input to the first DAC each clock cycle, a comparator configured to generate an error value each clock cycle based on the output voltage and the first tracking reference adjustment, and a first latch configured to store the error value generated by the comparator each clock cycle, wherein the comparator is actuated based on an edge of a clock signal that sets the frequency of each clock cycle and the first latch is actuated a fixed time after the comparator but before the clock cycle is completed as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842